In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the New York State Liquor Authority which denied the petitioner’s application for a retail liquor store license, the appeal is from a judgment of the Supreme Court, Kings County, entered March 4, 1977, which annulled the determination and directed the issuance of the license in question. Judgment reversed, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits. In our opinion there were reasonable grounds for the State Liquor Authority’s denial of a license to the petitioner (see Matter of Wagner v State Liq. Auth., 4 NY2d 465, 468). These grounds consist of the close proximity of four liquor stores to the subject premises, the decline in recent annual gross sales of two of those stores and the submarginal volume of annual sales of a third store. Martuscello, J. P., Damiani, Cohalan and Titone, JJ., concur.